Citation Nr: 1526137	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C prior to June 12, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from June 1981 to October 1987.

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hepatitis C and assigned a noncompensable rating.  The Veteran filed a notice of disagreement with the assigned rating.  In November 2009, the RO increased the Veteran's rating from 0 to 10 percent disabling, effective the date of service connection (i.e., April 11, 2008).   The Veteran perfected an appeal on the issue of entitlement to an increased initial evaluation. 

In June 2010, the RO proposed to sever service connection for hepatitis C.  In a September 2010 rating decision, the RO severed service connection for hepatitis C.  Thereafter, the Veteran perfected an appeal of this issue. 

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) regarding the issue of entitlement to an initial evaluation in excess of 10 percent for hepatitis C.  A transcript is of record. 

In March 2012, the Board affirmed the severance of service connection for hepatitis C, which mooted the increased rating claim.  

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  

In June 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a settlement agreement that was reached between VA and the Veteran's attorney.  The settlement agreement ordered VA to reinstate service connection for hepatitis C, reinstate the 10 percent rating back to the date of severance, and return the Veteran's claim to the Board for processing of his increased rating claim.  The settlement agreement was attached to a joint motion for remand (JMR) which ordered the Board to comply. 

In October 2013, the Board remanded the appeal.  In May 2014, the Board granted the claim, to the extent that it assigned a 40 percent evaluation, effective June 12, 2009, and denied the claim to the extent that it assigned a 10 percent rating for the period prior to June 12, 2009.

The Veteran appealed to the Court.  In February 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's May 2014 decision, to the extent that it assigned a 10 percent rating for the period prior to June 12, 2009.  That same month, the Court issued an Order vacating the September 2008 Board decision to that extent.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to June 12, 2009, the Veteran's hepatitis C is not shown to have been productive of daily fatigue, malaise, and anorexia, the need for dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.


CONCLUSION OF LAW

Prior to June 12, 2009, the criteria for an initial evaluation in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent prior to June 12, 2009 for his service-connected hepatitis C.  In his May 2009 notice of disagreement, discussed infra, the Veteran essentially asserted that since 1996 he has had severe daily symptoms of hepatitis C that include fatigue, right upper abdominal pain, an enlarged liver, joint and muscle pain, nausea, and occasional vomiting, which frequently become incapacitating, requiring bed rest.  

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2014), the Veteran's service treatment records show that in March 1983, the Veteran, who had a history of longstanding situational depression, shot himself in the right lower quadrant of his abdomen with a .45-caliber pistol.   

His treatment included transfusions.  

In 1998, following separation from service, he was found to have hepatitis C that was determined to have been caused by his inservice transfusions.  That same year, he underwent a laparoscopic cholecystectomy for right upper quadrant abdominal adhesions.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's hepatitis C has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  Under DC 7354, a 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent evaluation is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  Id. 

Sequelae, such as cirrhosis or malignancy of the liver, are evaluated under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.  

Use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); see also Malone v. Gober, 10 Vet. App. 539 (1997).

Service connection is currently in effect for cirrhosis of the liver.

The relevant medical evidence is summarized as follows:  VA progress notes, dated in October 2008, show that upon annual review of his hepatitis C, the Veteran reported that he was starting to have some symptoms concerning him, such as right upper quarter aches, itchy skin, occasional swelling to about the size of a banana, and "Nausea, fatigue about q (every) three weeks for the last few months."  He was noted to have "itchy skin, fatigue and occasional nausea," as well as an increase in right upper quadrant pain.  The report notes the following: there was no history of any fevers, chills, fatigue, malaise, headaches, cough, N/C/V (nausea, constipation or vomiting), unexplained weight loss, or abdominal pain.  

On examination, skin had mild jaundice, and the abdomen was soft and nontender, with no hepatosplenomegaly.  The Veteran was taking Bupropion, and nicotine, both for cessation of smoking.  The Veteran had not been hospitalized over the past year.  He used ibuprofen occasionally for pain.  His pain level was "0" (zero).  His weight was 149 pounds.  With regard to pain, it was noted that he "is not having a problem at this time"; there was a finding of "pain level 3 or less."  A depression screen noted that he reported feeling tired of having little energy more than half the days, with no poor appetite, or trouble concentrating, and no moving or speaking so slowly that other people could have noticed.  A learning assessment indicates that he reported that he did not have a modified diet, and that he did not need help with rehabilitative techniques or with independent function, or when/how to obtain further treatment, providing factual evidence against his own claim.

A report, dated later in October 2008, notes that the Veteran's thyroid was "a little off," but that, "Your tests so far are looking good."  His hepatitis tests were noted to be expected in about a week.  

A report, dated in January 2009, notes that the Veteran's consultation had been canceled because he had canceled two appointments with the hepatology clinic, and that, "He will need to have another appt (appointment) with me when he is willing to make an effort to get to Wichita and I will place another consult." 

A report, dated March 18, 2009, shows that the Veteran requested a hepatology consultation.  

Reports, dated May 1, 2009, note that the Veteran was seen for his fist time evaluation for hepatitis C.  

Notwithstanding a history of conservative treatment in 1998, he reported that he had not been treated for hepatitis C.  He denied chest pain, shortness of breath, and gastrointestinal (GI) and genitourinary (GU) problems, and a history of hematemesis, melena ascites, or GI bleed, providing more  factual evidence against his own claim.  

It was noted that his hepatitis PCR was positive, and that his hepatitis C genotype was IB.  

On examination, his abdomen was soft and nontender with no organomegaly.  His weight was 167 pounds.  A pain level of 4 was noted, and he was noted to be taking nicotine and bupropion.  He was scheduled for a liver biopsy, and treatment with Pegasys and ribavirin for 14 months "since he has hepatitis genotype 1."

A report, dated May 7, 2009, indicates that the Veteran was afforded a liver biopsy.  He tolerated the procedure well and it went without complication.  The following day, he denied any pain, bleeding, or other complications.

Reports, dated June 12, 2009, show that the Veteran stated that, "Overall, he said he has been doing fair.  He does not have any specific complaints or concerns today."  He said that he was anxious to begin treatment for hepatitis C.  

On examination, his vitals were stable and his abdomen was soft and nontender.  There was a finding of pain at level 3 or less.  Liver biopsy reports from May 2009 revealed chronic hepatitis grade 3 and bridging fibrosis stage III.  He was started on Pegasys, interferon, an ribavirin.  The diagnosis was hepatitis C genotype 1.  

A statement from the Veteran's brother, received in June 2008, shows that he asserts the following: since his discharge, the Veteran goes through periods of time where he seems to do ok, then after a stressful or overworked period he appears to become very fatigued.  He begins sleeping a lot, and when he is up he holds his right side.  He becomes irritable and has very low tolerance levels that I suspect have affected his job performance.  This cycle was evidence in about 1996, when he became so fatigued he was almost incapable of performing even the most basic personal care, let alone work an 8-hour job.  Following treatment, he was eventually able to return to his employment.  He currently works as a motel desk clerk where he can use an apartment and can rest between customers.  In the last six months, he seems to be getting more and more fatigued and having a harder time bouncing back.  He appears to be exhausted all the time.  If the Veteran were not in the job he is in, and with his work restrictions for his back injury, at some point in the future we believe he will be too sick to work and in my opinion the effects of dealing with chronic active hepatitis C have severely limited the Veteran's potential and opportunities.  He returned to college and did well, until he had a relapse of liver symptoms after a few semesters.  

The Veteran has submitted an attendance report for the period from September 18, 2008 to September 30, 3008, from his former employer, which indicates that he called out sick 11.5 hours, and left early 3.5 hours.  

In May 2009, the Veteran submitted a statement from his former employer, D.G., indicating that the Veteran worked at a motel under D.G. from April 2005 to August 2008, that he often complained of physical discomfort, mostly his side hurting, and that at times he was lethargic and had little energy.

A July 2009 statement from a former employer notes that the Veteran was laid off six months prior to May 2009, and that he has been moved from layoff status to terminated status.

As an initial matter, in the Veteran's notice of disagreement (NOD), received in May 2009, he asserted that since 1998 he has had daily symptoms of fatigue, right upper abdominal pain, enlarged liver, joint and muscle pain, nausea, and occasional vomiting, which have become frequently incapacitating and which required bed rest.  However, the Board finds that his assertions are not accurate.  

The earliest relevant medical evidence dated during the time period in issue is in the form of VA progress notes, dated in October 2008, which show that the Veteran reported that he was "starting to have some symptoms" (emphasis added) that included right upper quarter aches, occasional swelling, and occasional nausea and fatigue for the last three months.  The report further states that there was no history of any fevers, chills, fatigue, malaise, unexplained weight loss, or abdominal pain.  This reported history is considered to be highly probative evidence that contradicts the Veteran's assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

In the Veteran's NOD, he further stated that he had two to three incapacitating episodes a year lasting four to six weeks to nearly constant in the past four years, which caused him to have to quit jobs.  However, again, there is no medical evidence to show that he had incapacitating episodes in the four years preceding receipt of his NOD, and VA progress notes show that he reported that he was laid off in 2008.  See e.g., VA progress notes, dated in April and May of 2010; see also July 2009 letter from former employer; see generally 38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.  

In light of the history of this case, the Board believes it must be clear:  A detailed review of this record clearly reveals that the Veteran is not an accurate historian of his disability.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  The statements the Veteran provides in treatment records are simply not consistent with the statements he makes in the NOD, for reasons that are clear above.  Simply stated, the Board finds the Veteran's statements to health care providers are more accurate than the statements he has provided to the RO, Board or Veteran's Court.  These statements, from the Veteran himself, provide highly probative factual evidence against his current statements. 

The Board finds that prior to June 12, 2009, the criteria for an initial evaluation in excess of 10 percent is not warranted under DC 7354.  There is no relevant medical evidence dated during the first six months of the time period in issue (i.e., between the date of service connection in April 2008, and October 2008).  Beginning in October 2008, the evidence shows that the Veteran reported that he was starting to have symptoms that included right upper quarter aches, with "occasional" symptoms of swelling, nausea, and fatigue, and occasional use of ibuprofen for pain.  It was noted that there was no history of such symptoms as fatigue, malaise, nausea, vomiting, unexplained weight loss, or abdominal pain.  With regard to pain, there was a finding that his level was "0" (zero), that he had a "pain level 3 or less," and it was noted that he "is not having a problem at this time."  A depression screen noted that he reported feeling tired of having little energy more than half the days, with no history of a poor appetite, and no moving or speaking so slowly that other people could have noticed.  A learning assessment indicates that he reported not having a modified diet.  Another October 2008 report notes that the Veteran's thyroid was "a little off," but that, "Your tests so far are looking good."  

The next relevant medical findings are dated about seven months later, in May 2009, which show that he denied having gastrointestinal symptoms, and a history of hematemesis, melena ascites, or GI bleed.  The only other relevant treatment reports are dated on June 12, 2009, which are not within the period in issue, but may be useful "by history."  This evidence shows that the Veteran stated that, "Overall, he said he has been doing fair.  He does not have any specific complaints or concerns today."  In summary, there are no findings to show more than occasional fatigue, and no findings of malaise, anorexia, dietary restriction.  The need for continuous medication for hepatitis C is not shown, nor are incapacitating episodes.  The Board therefore finds that the evidence is insufficient to show that the Veteran had daily fatigue, malaise, and anorexia, requiring dietary restriction.  Melson.  
Furthermore, the evidence is insufficient to show that the Veteran required continuous medication for management of his hepatitis C symptoms, or that he had incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  While intermittent abdominal pain is not explicitly contemplated in the rating criteria, such symptomatology is reasonably contemplated by intermittent malaise and intermittent anorexia, the latter of which is a requirement for a 10 percent rating under DC 7354 that the Veteran was not shown to have had during this period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial evaluation in excess of 10 percent for the Veteran's hepatitis C have not been met under DC 7354. 

In reaching this decision, the Board has considered the bases for the Joint Motion, which are discussed below.  

For all points raised in the Joint Motion, the Board first notes that as the finder of fact, it is required to weigh and analyze all the evidence of record and to make determinations as to the credibility of the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1998).  "The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  The Board may permissibly draw inferences from the medical evidence, including an overall reading of a VA report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (the Board is permitted to draw inferences based on medical reports so long as the inference does not result in a medical determination).  

The Joint Motion first notes that an October 2008 VA report indicates that the Veteran only had occasional nausea, as opposed to fatigue, and that the Board may have based its decision on an inaccurate characterization of the evidence. 

There are two notations pertaining to fatigue in the October 2008 VA report.  The first notes that the Veteran's symptoms included, "Nausea, fatigue about q (every) three weeks for the last few months."  The second notation shows that the Veteran reported having "itchy skin, fatigue and occasional nausea."  

Medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In this case, given the notation that specifically described the frequency of the Veteran's fatigue, i.e., "about every three weeks for the last few months," the Board is unable to find that the other notation in that report, which merely shows a complaint of fatigue that is unaccompanied by any further detail or description, is sufficient to show the existence of daily fatigue.  DC 7354.    

The Joint Motion states that the notation in the October 2008 VA report of "nausea, fatigue about three weeks for the last few months" "may suggest that Appellant's symptoms are present three weeks out of each month, or most days of the month."  

In fact, the exact notation in the October 2008 VA report includes the letter "q" between "about" and the number "3" (i.e., "Nausea, fatigue about q three weeks for the last few months") (emphasis added).  The letter "q" is commonly understood, and is accepted by the Board, to mean "every."  See Medical Abbreviations: 32,000 Conveniences at the Expense of Communication and Safety, 273, (Neil M. Davis, 15th ed. 2011); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be taken of facts of universal notoriety that are not subject to reasonable dispute).  This evidence therefore indicates that the Veteran had nausea and fatigue about once every three weeks over the past few months.  This is evidence that he experienced these symptoms on a less than daily basis.  DC 7354.  

Accordingly, this argument does not warrant the conclusion that the criteria for an initial evaluation in excess of 10 percent have been met under DC 7354.

The Joint Motion states that the Board's May 2014 decision supported its findings with reference to a VA progress note, dated in June 2009, in which the Veteran stated, "He does not have any specific concerns or complaints today."  The Joint Motion notes, "Because Appellant did not have specific complaints that day does not necessarily reflect that he was not experiencing symptoms or has not been experiencing them on a daily basis."  The Joint Motion further states, "In fact, the fact that he was [noted to be] 'anxious to get started on treatment' may indicate otherwise." 

The basis for this concern is unclear.  The Board's analysis has considered all of the evidence of record; the Board had not interpreted either of the two aforementioned statements in the June 2009 report as evidence of the absence of symptoms prior to that date.  However, the report first notes, "Overall, he has been doing fair," and this notation indicates that the Veteran had a history of no more than "fair" symptomatology.  

When it is read in context with the rest of the report, as well as the totality of the evidence, the Board has determined that the evidence is insufficient to show that the criteria for an evaluation in excess of 10 percent have been met.  In the Board's judgment, to infer the presence of daily symptoms warranting an increased initial evaluation based on either, or both, of the two cited notations in the Joint Motion would require an unwarranted degree of high speculation.  See 38 C.F.R. § 3.102 (2014); Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of an increased rating claim, that if the level of the appellant's disability . . . cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate).  

In this regard, the Joint Motion does not cite to any findings, and there are no findings in the June 2009 report, which show that the Veteran's symptoms were sufficiently severe to warrant an initial evaluation in excess of 10 percent.  In fact, it is the Veteran's own prior statements that provide highly probative factual evidence against this claim.  Accordingly, this argument does not warrant the conclusion that the criteria for an initial evaluation in excess of 10 percent have been met under DC 7354.  

The Joint Motion states that the Board failed to discuss certain aspects of the Veteran's brother's lay statement, dated in June 2008, for reasons which appear also unclear.  Specifically, it was stated that the Board failed to discuss statements that for the last six months the Veteran seemed to be getting more and more fatigued, that he was having a harder time bouncing back, and that he appeared to be exhausted all the time.  The Veteran's brother stated that he remembered asking the Veteran about his health and being told that "it was like having the flu 24 hours a day 7 days a week for many weeks at a time."  

In this regard, it is important for the Veteran to understand that this lay statement was, in fact, fully considered.  The Board finds that this evidence is insufficient to show that the criteria for an initial evaluation in excess of 10 percent have been met.  This evidence is dated in June 2008, only about two months into the time period in issue, and the Board concludes that the objective findings, which have been largely consistent throughout the rating period on appeal, outweigh these subjective assertions.  The objective findings are based on specific testing done by qualified examiners.  The Veteran's own statements to health care providers, overall, do not support his claim.  The Board acknowledges that the Veteran's brother is competent to testify as to symptoms that are non-medical in nature, however, he is not competent to testify as to the severity of the disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  To the extent that he repeats statements made to him by the Veteran, these warrant no probative value, as these are hearsay, and the Veteran has been found not to be a accurate historian.  Finally, the Veteran's brother's opinion as to the Veteran's ability to work is speculative, and indicates that it is based, in part, on the symptoms from a (nonservice-connected) back injury.  Accordingly, this argument does not warrant the conclusion that the criteria for an initial evaluation in excess of 10 percent have been met under DC 7354.

The Joint Motion states that the Board failed to mention that, "[T]he Veteran's job may have been unusually accommodating to symptoms of fatigue and/or a need for bed rest, which may have masked any incapacitating episodes."  It was noted that the Veteran worked as a motel desk clerk where he also lived, and that, "He therefore had the use of an apartment there, where he had opportunities to rest while on the job."  

Notwithstanding the notation in the Veteran's brother's June 2008 letter as to the Veteran's ability to rest in an apartment while at his job, this argument was not made by the Veteran and appears to have been made by the Veteran's representative for the first time on appeal, and it is deeply speculative in its terms (i.e., "may have been unusually accommodating").  In the Board's judgment, any conclusion that the Veteran's employer "may have been unusually accommodating" such that the criteria for an initial evaluation in excess of 10 percent are met under DC 7354 would require an unwarranted degree of speculation.  38 C.F.R. § 3.102 (2014); Chotta.  The Veteran's ability to use an apartment at his place of employment, without more, does not establish the existence of any of the required symptomatology for an increased initial evaluation under DC 7354.  

The Veteran has reported, and the evidence indicates, that he was laid off from this job in 2008, with no indication that it was due to a deficient job performance.  See e.g., July 2009 letter from former employer; VA progress notes, dated in October 2009; April and May of 2010.  The medical evidence pertaining to the severity of the Veteran's symptoms, to include fatigue and incapacitating episodes, has been discussed.  This evidence has been found to warrant the most probative value.  The Board has determined that the evidence is insufficient to show the existence of the required symptomatology.  Accordingly, this argument does not warrant the conclusion that the criteria for an initial evaluation in excess of 10 percent have been met under DC 7354.  

The Joint Motion states that although the Board determined that the Veteran did not have any dietary restrictions, in letters dated in April 2009 and February 2014, the Veteran maintained that he was instructed to maintain a high fiber, high protein, low fat diet to be consumed over six small meals per day in order to manage his hepatitis C symptoms, and that this evidence was not discussed.  

VA progress notes, dated in 1998, note that the Veteran was advised to "eat healthy."  This notation is over 16 years old, well prior to the time period in issue, and it is unaccompanied by other notations or indications to show that "restrictions" were put in place that were required for his hepatitis C.  

The Board does not find a recommendation to "eat healthy" to be a "restriction".  Further discussion of this point is simply not warranted. 

With regard to the evidence dated during the time period in issue, a June 2009 VA progress note includes a "learning assessment" which indicates that the Veteran reported that he did not have a modified diet.  There is no indication in the medical evidence to show that the Veteran was put on dietary restrictions due to hepatitis C during the time period in issue.  Accordingly, this argument does not warrant the conclusion that the criteria for an initial evaluation in excess of 10 percent have been met under DC 7354. 

The Board has considered the Veteran's statements that he should be entitled to a higher disability rating for his hepatitis C.  He has reported decreased function due to such symptoms as fatigue, and incapacitating episodes.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331.  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

However, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hepatitis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  In addition, he has not been found to be a credible historian.  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Veteran was provided with the opportunity to discuss his symptoms with the VA health care providers.  Those health care providers recorded his complaints and provided findings, which have been discussed.  These findings are considered highly probative evidence of the severity of his condition, provide evidence against his current claim.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability, and the submitted lay statement. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Veteran's claim must be denied.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have no more than occasional symptomatology during the time period in issue (the basis for the 10% finding, at best).  The rating schedule contemplates this.  38 C.F.R. § 4.114, DC 7354.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Id.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Very importantly, the Board finds that the Veteran's own statements during this period are found, overall, to outweigh his current statements and provide evidence against such a finding.    

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence of record does not show that his disability has resulted in any relevant hospitalizations.  With regard to employment, the evidence indicates that the Veteran was laid off in 2008, with no indication that this was due to a poor work performance.  See e.g., July 2009 statement from former employer; VA progress notes, dated in April and May of 2010 (in which the Veteran reported that he lost his job due to being laid off).  The submitted September 2008 attendance report from a former employer merely covers a two-week period, and is insufficiently comprehensive to establish a marked interference with employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board finds, therefore, that the Veteran's service-connected disability in issue did not result in marked interference with employment or frequent periods of hospitalization during the time period in issue.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Again, the Veteran's own statements during this period (overall) provided to health care providers is found to provide highly probative factual evidence against this part of the claim, once again.  The Board cannot ignore such glaringly inconsistencies in this record.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), as applicable, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board finds that the evidence is insufficient to show that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.

As a final matter, the record does not show that the Veteran is unemployable due to his service-connected disability during the time period in issue.  Therefore, entitlement to a total disability rating based on individual unemployability (which was denied by the RO in November 2009 and October 2014 rating decisions that were not/have not been appealed by the Veteran) has not subsequently been raised and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no basis in fact to find that a 10 percent evaluation caused the Veteran to be unemployed. 

Accordingly, an initial evaluation in excess of 10 percent for hepatitis C prior to June 12, 2009, is not warranted, and there is no basis for any further staged rating pursuant to Fenderson.  As the preponderance of the evidence is against assignment of an initial evaluation in excess of 10 percent prior to June 12, 2009, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The claim on appeal is for an increased initial evaluation for service-connected hepatitis C.  Where, as here, the claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records. 

In October 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  required that a RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2011 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Prior to June 12, 2009, an initial evaluation in excess of 10 percent for service-connected hepatitis C is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


